 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 528 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2004 
Mr. Sherman (for himself and Mr. Honda) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Expressing the sense of the House of Representatives that France should modify or abandon its ban on religious articles and symbols in state schools and respect the freedom of all to practice their religious faith without state interference. 
 
Whereas in February 2004 the French National Assembly approved a bill banning conspicuous religious articles and symbols in state schools; 
Whereas the bill stipulates that in schools, junior high schools and high schools, signs and dress that conspicuously show the religious affiliation of students are forbidden; 
Whereas the bill forbids students from wearing any of the following dress or symbols, for example, the Muslim headscarf, plainly excessive crosses, yarmulkes, and Sikh turbans; 
Whereas the display of religious insignia on one’s body is considered a central tenet and injunction in many of the world’s religions; 
Whereas to prohibit Muslim, Jewish, Christian, and Sikh students from displaying religious insignia is tantamount to depriving them from practicing their religion; 
Whereas in 1989, the highest French administrative court ruled that the wearing of religious insignia in state schools was permissible as long as it was not done with the aim of pressure, provocation, proselytism or propaganda; 
Whereas equating any immediately visible personal expression of faith with proselytism or propaganda misrepresents the nature of such practices and distorts the public understanding of religious devotion; 
Whereas the bill may violate France’s commitment to the European Convention on Human Rights, under which individuals are guaranteed the freedom to manifest religion and belief, in public as well as in private; 
Whereas in June 2001 France enacted the widely condemned About-Picard law, which empowers the state to dissolve religious institutions where the actual or perceived leaders of the institution have committed certain criminal offenses; 
Whereas France continues to defend this law despite protests by the United States Government, The Council of Europe, and major religious and human rights organizations; and 
Whereas state control over personal expressions of faith runs counter to the free exercise of religion, the freedom of speech, and the separation of church and state, and threatens mutual toleration of religions and between religious groups and governments: Now, therefore, be it 
 
 That the House of Representatives— 
(1)calls upon the Government of France to respect the right of all religious individuals to practice freely their religion and to display insignia of their faith; and 
(2)joins the United States Commission on International Religious Freedom in recommending that the United States Government urge the Government of France to reassess this initiative in light of its international obligations to ensure that every person in France is guaranteed the freedom to manifest his or her religion or belief in public. 
 
